Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant' s amendment filed on January 17, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant' s amendments to the claims and remarks explicitly stating that the server is a general purpose computer, the 112(f) claim interpretation and associated 112(a) and 112(b) rejections are withdrawn.
In light of Applicant’s amendments to the claims and newly discovered issues, the 112(b) rejections based on indefiniteness are updated.
Applicant' s arguments with respect to the 103 rejection have been considered and are persuasive. Therefore, this second non-final rejection is issued with a 103 rejection based on new grounds.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “said recording sensors communicating with each other and/or by means of an aerial or spatial communication network.” It is unclear whether the “and/or” should be interpreted as “and” or “or.” For purposes of examination, the “and/or” will be interpreted as “or.” This issue is also present in claim 16.
Claim 1 further recites a list of steps separated by commas. However, a conjunction is missing between the last two steps. It is unclear whether all of the steps in claim 1 are required. For purposes of examination, the last step will be interpreted as being preceded by the conjunction “and.”
Claim 2 recites the limitation “proposing, to the user, once a first search has been carried out...for purposes of optimization of the search.” It is unclear whether “the search” refers to the same search as “a first search.” The same issue is present in claim 3. For purposes of examination, both will be considered as referring to the same search.
Claim 6 recites a list of data fields separated by commas. However, a conjunction is missing between the last two data fields. It is unclear whether all of the data fields in claim 1 are required. For purposes of examination, the last data field will be interpreted as being preceded by the conjunction “or.”
Claim 6 further recites the limitation “the source / the origin of the fields filled out.”  It is unclear whether “the source / the origin” should be interpreted as “the source” or “the origin” or whether “the source” and “the origin” refer to the same thing. For purposes of examination, “the source / the origin” will be interpreted as “the source.”
Claim 6 further recites the limitation “the type of parameter associated with said surface cell” and repeated recites “said parameter.” Similar limitations are recited in claim 1. It is unclear whether the various recitations of “type of parameter” and “said parameter” refer to the same “type of 
Due to the sheer number of issues present in the claims, the examiner was not able to list all of them. However, appropriate correction of all such issues is required to overcome this rejection.
	Claims 2-20 depend from claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diba et al. (US Pub. 20120191492) in view of Luna (US Pub. 20140107932) and further in view of Scofield et al. (US Pub. 20130132434).
Referring to claim 1, Diba discloses a method for searching for a location on the basis of a free query for parameters defined by a user on at least one peripheral interrogation unit connected to at least one central unit for processing data [fig. 1, user interface 10 of a customer laptop, server 20], characterized in that the method comprises 
a step of selection and of grouping together of types of parameters [pars. 64, 66, and 67; a user selects destination criteria and specifies levels of priority, subcategories, or tiers for the destination criteria], 

a step of search and of selection of the surface cells associated with the sorted and selected data [par. 74; the relevant cities are sorted and filtered based on travel information], and
a step of display, on the aforementioned at least one peripheral interrogation unit, of the location(s) corresponding to the surface cells found [par. 74; the relevant cities are displayed as a multi-destination comparison report on user interface 10].
Diba does not appear to explicitly disclose said cells being associated with a plurality of sensors that record identifiable parameters of said cells [par. 20; note different types of sensors], said recording sensors communicating with each other and/or by means of an aerial or spatial communication network, which network communicates with the aforementioned at least one central unit [par. 20; the data is collected from sensors using a communication network]; a step of association of data at the output of the recording sensors with a type of parameters and with a surface cell in order to obtain subsets of data, a step of processing of the subsets of data in the aforementioned at least one central unit [par. 17; the data is associated with different parameters and geographical areas (e.g., flu outbreak in Area 2, low pollen count in Area 1)]; a step of formation of the free query by the user on the aforementioned at least one peripheral interrogation unit linked to the aforementioned at least one central unit, and a step of analysis of the language and of interpretation of the free query with identification of parameters or of type of parameters and generation of keywords and of the conditions for search for sorting of data and selection of said subsets of data.
However, Luna discloses said cells being associated with a plurality of sensors that record identifiable parameters of said cells [fig. 1A; par. 20; note different types of sensors for collecting different types of data], said recording sensors communicating with each other or by means of an aerial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information retrieval taught by the Diba so that the relevant cities are correlated to the destination criteria based on sensor data associated with different locations as taught by Luna. The motivation for doing so would have been to use real-time sensor data to determine whether a specific location correlates with desired criteria.
Luna and Scofield do not appear to explicitly disclose a step of formation of the free query by the user on the aforementioned at least one peripheral interrogation unit linked to the aforementioned at least one central unit, and a step of analysis of the language and of interpretation of the free query with identification of parameters or of type of parameters and generation of keywords and of the conditions for search for sorting of data and selection of said subsets of data.
However, Scofield discloses a step of formation of the free query by the user on the aforementioned at least one peripheral interrogation unit linked to the aforementioned at least one central unit, and a step of analysis of the language and of interpretation of the free query with identification of parameters or of type of parameters and generation of keywords and of the conditions for search for sorting of data and selection of said subsets of data [abstract; pars. 33 and 45; location-based reports are provided to a user in response to user language input].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information retrieval taught by the combination of Luna and Diba so 
Referring to claim 2, Scofield discloses proposing, to the user, once a first search has been carried out, types of parameters available but different than those identified in the user's query for purposes of optimization of the search [par. 45; note many ways to interact with users to solicit, receive, interpret, and utilize the location-based reports].
Referring to claim 3, Scofield discloses proposing, to the user, once a first search has been carried out, quantifications for the identified parameters for purposes of optimization of the search [par. 45; note many ways to interact with users to solicit, receive, interpret, and utilize the location-based reports].
Referring to claim 4, Diba discloses storage of the subsets of data in the aforementioned at least one central unit [fig. 1, server 20; note temporary city list database 26, temporary aggregation database 27, and multi-destination comparison report object 29].
Referring to claim 5, Luna discloses storage of the data in a storage module associated with each sensor [fig. 1; par. 17; different types of data are stored separately].
Referring to claim 6, Luna discloses the creation of subsets of data each having the following data fields: - the geographic name(s) of the surface cell, - the type of parameter associated with said surface cell, - the nature of said parameter, - the quantification of said parameter, - the temporal validity of the quantification of said parameter, - the date/time of updating of the previous fields, - the source / the origin of the fields filled out [pars. 19-21 and 41; the data is stored together with various associated information].
Referring to claim 7, Luna discloses characterized in that the type of parameter is political [pars. 19-21 and 41; note different types of data].
Referring to claim 8, Luna discloses characterized in that the type of parameter is educational [pars. 19-21 and 41; note different types of data].
Referring to claim 9, Luna discloses characterized in that the type of parameter is health-related [pars. 19-21 and 41; note different types of data].
Referring to claim 10, Luna discloses characterized in that the type of parameter is military [pars. 19-21 and 41; note different types of data].
Referring to claim 11, Luna discloses characterized in that the type of parameter is geopolitical and strategic [pars. 19-21 and 41; note different types of data].
Referring to claim 12, Luna discloses characterized in that the type of parameter is administrative [pars. 19-21 and 41; note different types of data].
Referring to claim 13, Luna discloses characterized in that the type of parameter is security-related [pars. 19-21 and 41; note different types of data].
Referring to claim 14, Luna discloses characterized in that the type of parameter is environmental [pars. 19-21 and 41; note different types of data].
Referring to claim 15, Scofield discloses characterized in that the free query is carried out in natural language [abstract; pars. 33 and 45; the user query is in natural language].
Referring to claim 16, see at least the rejection for claim 1. Diba further discloses a device allowing to implement the method according to claim 1 [fig. 1, server 20].
Referring to claim 17, Luna discloses characterized by the fact that each surface cell or set of surface cells comprises a plurality of sensors that record at least one identifiable parameter [par. 20; note the sensors].
Referring to claim 18, Luna discloses characterized by the fact that said aerial communication network consists of a fleet of aircraft transporting a communication module in order to dialogue with 
Referring to claim 19, Luna discloses characterized by the fact that said spatial communication network consists of a fleet of satellites disposed in low Earth orbit transporting a communication module in order to dialogue with each other, communicate with the at least one central unit and receive the data from said sensors [par. 20; note GPS satellites].
Referring to claim 20, Luna discloses characterized by the fact that said sensors are equipped with a module for storing the data [fig. 7, memory 706].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157